DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 12th, 2022 have been entered.
The previously raised claim objections have been withdrawn in light of the amendment submitted by the Applicant on October 12th, 2022.

Claim Objections
Claim 7 should reads “The cosmetic applicator of claim 1, wherein the outer [a] surface layer [portion] is removable from a core portion of the resilient body”, or appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,11-14 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Chaillet- Piquand et al (US 20190059548 A1, hereinafter “Chaillet”).
Regarding claim 1, Chaillet discloses a cosmetic applicator comprising (abstract): a resilient body (120, ¶88 discloses that 120 is substantially identical to 20 except where noted, ¶62 discloses that 20 is resilient) having a proximal portion (Fig. 4, 178) and a distal portion (Fig. 4, 166), wherein the distal portion (Fig. 4, 166) is tapered toward an apex (Fig. 4), where the body is shaped for gripping with fingers of a user to allow a surface of the body to be applied to a skin of the user (¶0068, the Examiner notes that the device is capable to be gripped and apply or remove cosmetic material); and an outer surface layer (Fig. 4, outer surface of 120) of the resilient body extending along the proximal portion (178) and the distal portion (166), wherein the outer surface layer (outer surface of the cover 128) has a thickness of between 0.2 mm and 5 mm (para. 0072 discloses a thickness of cover 28 between 1 mm and 6 mm, ¶88 discloses that 120 is substantially identical to 20 except where noted; thus paragraph 72 discloses a thickness of, e.g., 1mm, which is within the claimed range of 0.2-5mm), wherein the outer surface layer (outer surface of the cover 128) contacts the skin when applied by the user (¶0068, the examiner notes that the outer cover is capable to contact the user’s skin to remove cosmetic material) and comprises a monolithic first resilient portion (¶0072, side portions of the cover 128) and a monolithic second resilient portion (¶0072, corner portions of the cover 128) that forms a pattern in the first resilient portion (¶0072, the examiner notes that having thicker material around the corners than the sides forms a pattern in the side portion; ¶0074,patterned areas of the cover and grooves or protrusions), wherein the first resilient portion (side portions of the cover 128) has a first functional parameter (¶0072, material density) and the second resilient portion (corner portions of the cover 128) has a second functional parameter (material density, thicker material); a fluid impermeable layer (claim 8, hydrophobic material of the core 124) underlying the outer surface layer (Fig. 4); and wherein the first resilient portion (side portions of the cover 128) comprises an open cell foam (para. 0073, cover 28 can be as an open cell foam).
Chaillet is silent to the open cell foam having a mean pore diameter between 100 microns and 500 microns, and wherein a volume of said open cell foam is less than 10% of a total volume of the applicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specify the open cell foam material of Chaillet to have a mean pore diameter between 100 microns and 500 microns, and a volume of said open cell foam is less than 10% of a total volume of the applicator. Thus, would allow the user to apply / remove certain type of cosmetic composition, and to apply cosmetic composition to specific areas of the user’s skin (¶0068).
Regarding claim 2, Chaillet discloses the invention of claim 1. Chaillet further discloses the first functional parameter and the second functional parameter are selected from a group of material density (¶0072), open cell characteristics (¶0072).
Regarding claim 3, Chaillet discloses the invention of claim 1. Chaillet further discloses the pattern is selected from a group of adjacent lines (¶0074, patterned areas of the cover with protrusions or textures), dots (¶0074, patterned areas of the cover with surface bumps).
Regarding claim 4, Chaillet discloses the invention of claim 1. Chaillet further discloses the surface of the resilient body in a repose state is smooth (Fig. 4, the Examiner notes that the foam surface material of the body is capable to be smooth during a repose state while no force is exerted on the body).  
Regarding claim 5, Chaillet discloses the invention of claim 1. Chaillet further discloses wherein the surface of the resilient body in a repose state is textured (¶0017).
Regarding claim 6, Chaillet discloses the invention of claim 1. Chaillet further discloses an outer surface of the first resilient portion (outer surface of the side portions of the cover 128) is raised above an outer surface of the second resilient portion (corner portions of the cover 128) (Fig.4).  
Regarding claim 7, Chaillet discloses the invention of claim 1. Chaillet further discloses the outer surface layer (cover 128) is removable from a core portion (124) of the resilient body (Fig. 4).  
Regarding claim 9, Chaillet discloses the invention of claim 7. Chaillet further discloses the core portion has a fluid impermeable surface (Claim 8).
Regarding claim 11, Chaillet discloses a cosmetic applicator comprising (abstract): a resilient body (120, ¶88 discloses that 120 is substantially identical to 20 except where noted, ¶62 discloses that 20 is resilient) having a proximal portion (Fig. 4, 178) and a distal portion (Fig. 4,166), wherein the distal portion (166) is tapered toward an apex (Fig. 4), wherein the body (120) is shaped for gripping with fingers of a user to allow the distal portion to be applied to a skin of the user (¶0068, the Examiner notes that the device is capable to be gripped and apply or remove cosmetic material); an outer surface layer (Fig. 4, outer surface of 120) of the resilient body extending along the proximal portion (178) and the distal portion (166), wherein the outer surface layer  contacts skin when applied by the user (the Examiner notes that the outer cover 128 is capable to contact the user’s skin during makeup application) and comprises a monolithic first elastomeric portion (¶0085, elastic side portions of the cover 28. ¶88 discloses that 120 is substantially identical to 20 except where noted; cover 128 is substantially identical to cover 28) and a monolithic second elastomeric portion (¶0085, elastic corner portion of the cover 28. ¶88 discloses that 120 is substantially identical to 20 except where noted; cover 128 is substantially identical to cover 28) arranged in a pattern within the first elastomeric portion (¶0072, the examiner notes that having thicker material in the corners than the sides of the cover 128 forms a pattern in the side portion), wherein the first elastomeric portion (elastic side portions of the cover 128) has an outer surface that is raised above an outer surface of the second elastomeric portion (elastic corner portions of the cover 128) (Fig. 4); and wherein the resilient body comprises an open cell foam (¶. 0073, cover 28 can be made of foam; similarly cover 128 can be made of foam). 
Chaillet is silent to the open cell foam with a mean pore diameter between 100 microns and 500 microns, and wherein a volume of said open cell foam is less than 10% of a total volume of the applicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date to specify the open cell foam material of Chaillet to have a mean pore diameter between 100 microns and 500 microns, and a volume of said open cell foam is less than 10% of a total volume of the applicator. Thus, would allow the user to apply / remove certain type of cosmetic composition, and to apply cosmetic composition to specific areas of the user’s skin (¶0068).
Regarding claim 12, Chaillet discloses the invention of claim 11. Chaillet further discloses the pattern is selected from a group of adjacent lines (¶0074, patterned areas of the cover with protrusions or textures), dots (¶0074, patterned areas of the cover with surface bumps).
Regarding claim 13, Chaillet discloses the invention of claim 11. Chaillet further discloses the first elastomeric portion (elastic side portions of the cover 128) has a first functional parameter (¶0072, material density), and the second elastomeric portion (elastic corner portions of the cover 128) has a second functional parameter (¶0072, material density or thicker material).  
Regarding claim 14, Chaillet discloses the invention of claim 13, Chaillet further discloses the first functional parameter (¶0072, material density) and the second functional parameter (¶0072, material density) are selected from the group of material density (¶0072), open cell characteristics (¶0072, suitable porosity). 
Regarding claim 44, Chaillet discloses the invention of claim 1. Chaillet further discloses the second resilient portion has no porosity (¶0073, the cover can be made from closed cell material).  
Regarding claim 45, Chaillet discloses the invention of claim 1, Chaillet does not explicitly disclose the second resilient portion has less porosity than the first resilient portion. However, Chaillet further discloses that the cover 28 may be made from any suitable material having a suitable porosity, density, durometer, firmness, thickness, etc., for the desired application and aesthetic effect (¶0072 and ¶88 discloses that 120 is substantially identical to 20 except where noted; cover 128 is substantially identical to cover 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date to specify less porosity of the second resilient portion than the first portion of the cosmetic applicator. Thus, would allow the user to apply specific cosmetic composition to certain areas of the user’s skin to meet the user’s needs and preference (¶0072). It would also allow more absorption or removal of cosmetic composition by a surface area with more porosity characteristics.
Regarding claim 46, Chaillet discloses the invention of claim 11.  Chaillet  further discloses the outer surface layer (outer surface of the cover 128) has a thickness of less than 5 mm (¶0072, thickness between 1 mm and 6 mm).
Regarding claim 47, Chaillet discloses the invention of claim 11. Chaillet further discloses a fluid impermeable layer (claim 8) underlying the outer surface layer (Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11-14, and 44-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772